Citation Nr: 0608797	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  00-20 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from December 1943 through 
November 1945, with unspecified reserve service through 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The evidence of record does not show that the veteran's 
current back disability manifested during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a low 
back injury are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of a low 
back disability.  He contends that his back disability was 
incurred while he served during World War II as an ammunition 
handler.  The preponderance of the evidence is against his 
claim, because the record is devoid of evidence of an in-
service back injury.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1131;  
38 C.F.R. § 3.303(a).

The veteran has submitted medical evidence of a current 
disability to meet the first element.  A September 2001 VA 
MRI report reflects severe spinal stenosis at L4-L5 and L5-
S1, and moderate spinal stenosis at L3-L4.  The veteran's VA 
medical records reflect a March 2002 diagnosis of chronic 
back pain secondary to severe degenerative arthritis.  Thus, 
the veteran does have a current back disability.

The second element, medical evidence of in-service incurrence 
or aggravation of an injury or disease, is not met, because 
the record is devoid of evidence of any in-service incident 
regarding the veteran's back.  

In January 1999, the veteran stated that he injured his back 
in 1943 while acting as an ammunition handler.  He says that 
he was treated in 1943 at the United States Navy Hospital in 
Honolulu, Hawaii, and in 1944 at a base sick bay in 
Philadelphia, Pennsylvania.  The service medical records 
(SMRs) from the veteran's active service show no evidence of 
any back injury in 1943, or of treatment in 1943 or 1944.  In 
a February 1955 reserve report of medical history, no back 
injury was reported by the veteran, and the examiner made no 
mention of a back injury on the examination report.  This is 
negative evidence against the veteran's claim.  It is 
reasonable to conclude that if the veteran's claimed back 
injury over 10 years earlier in service resulted in continued 
disability, he might have reported it.  

The first medical evidence demonstrating a back disability 
was reported by the veteran's private physician, Dr. Ragan, 
who stated in June 1998 that the veteran reported to him that 
he had been injured in service, and that the degenerative 
changes at L5-L4 are "consistent with any old injury."  
This record is based upon the veteran's reported history and 
is insufficient to show in-service incurrence.  There are no 
additional records from Dr. Ragan in the claims folder.  Dr. 
Ragan's diagnosis is not specific to any injury incurred by 
the veteran and because it is vague, it can not be viewed as 
positive evidence.  



In January 1999, the veteran's wife submitted a statement in 
which she recollected that the veteran's back pain onset in 
or around 1960, which is fifteen years after his active 
service.  This evidence does not support the veteran's 
contentions that he suffers a back disability as a result of 
an accident in service.  

With regard to the veteran's alleged treatment in 1943 and 
1944, the National Personnel Records Center reports that the 
1943 Pearl Harbor general registry failed to list the 
veteran's name and that any sick bay reports would have been 
in the veteran's SMRs.  No such sick bay reports exist in the 
veteran's service medical records.  

The preponderance of the evidence in this appeal is against 
the veteran's claim as discussed above.  The only positive 
evidence here is his assertions that his current back 
disability is related to service.  The record does not 
indicate that the veteran has any special medical expertise 
and as a layperson, he is not competent to offer such an 
opinion.  Absent any competent medical evidence that the 
veteran incurred an in-service disease or injury to his back, 
or that his current back disability is related to service, 
the preponderance of the evidence is against his claim and 
there is no doubt to be resolved.  Accordingly, the claim of 
entitlement to service connection for residuals of a low back 
injury must be denied.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).



In November 2001, VA sent the veteran a letter that satisfied 
its duty to notify.  The letter notified the veteran of the 
evidence necessary to establish entitlement to service 
connection, notified him of what VA would obtain on his 
behalf, and what VA needed him to obtain.  The letter also 
asked the veteran to tell VA about any additional evidence 
that the veteran wanted VA to obtain to support his claim.  
This letter satisfied the VA's duty to notify.  A follow up 
letter was sent in June 2003, which updated the veteran as to 
the content of his claims folder and notified him what VA 
still needed.  VA's duty to notify was met by both of these 
letters.

In this appeal, the veteran was not given notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was  inadequate on these two elements, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

VA has a duty to assist the veteran in substantiating his 
claim.  The duty to assist contemplates that VA will help the 
veteran obtain relevant records, whether or not the records 
are in federal custody.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim file 
contains the veteran's contentions, his wife's statement, his 
VA treatment records, and his service medical records.  One 
record from Dr. Ragan is in the claims folder.  In January 
2004 and June 2005, VA requested authorizations to obtain 
records from Dr. Ragan.  In June 2005, the veteran notified 
VA that Dr. Ragan had retired and his records were 
unavailable.  With regard to additional service records, VA 
attempted to obtain records from the Naval Hospital in 
Honolulu.  VA received a negative response in February 2004.  
The veteran has not advised VA of any additional available 
evidence to substantiate his claim.  Thus, VA's duty to 
assist has been satisfied.

As VA's duties to notify and assist have been met, there is 
no prejudice to the veteran in adjudicating the appeal.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


